Citation Nr: 0115280	
Decision Date: 06/01/01    Archive Date: 06/13/01	

DOCKET NO.  96-38 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to disability compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for 
leg cramping and nerve damage secondary to VA medical 
treatment.  

2.  Determination of initial rating for a residual scar, 
lower abdomen, status post bladder laceration.  

3.  Determination of initial rating for residuals of a rectus 
sheath hernia, repaired.  

4.  Entitlement to a total disability rating based upon 
individual unemployability due solely to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from October 1945 to 
January 1949.  

This matter arises from various rating decisions rendered 
since October 1996 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.  

During the pendency of this appeal, the veteran requested 
personal hearings before traveling Members of the Board.  
Such hearings were conducted before the undersigned in June 
1999 and June 2000; transcripts of those proceedings are of 
record.  At the latter hearing, the veteran submitted 
additional evidence, and waived its review by the RO.  The 
Board will consider it accordingly.  See 38 C.F.R. 
§ 20.1304(c) (2000).  

The veteran also has raised the additional issues of an 
earlier effective date for a grant of disability compensation 
for residuals of a rectus sheath hernia, repaired, as well as 
disability compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for additional residuals of surgery performed 
in July 1992 by VA; he claims that certain foreign objects 
such as sponges, staples, and a towel clip were left inside 
of him following gallbladder surgery at that time.  These 
questions have not been developed or certified for appeal.  
See 38 U.S.C.A. § 7105 (West 1991).  Nor are they 
"inextricably intertwined" with the issues now on appeal.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As 
such, they are referred to the RO for all action deemed 
necessary.  

The issue of entitlement to payment or reimbursement for 
private medical expenses incurred from August through 
September 1993 will be addressed in a separate decision.  


FINDINGS OF FACT

1.  Leg cramping and nerve damage were not incurred as the 
result of VA medical treatment.  

2.  Symptomatology associated with an abdominal scar as the 
result of surgery is limited to tenderness to pressure.  

3.  The veteran's residuals of a repaired rectus sheath 
hernia currently is asymptomatic.  

4.  Service connection is in effect for residuals of a 
fracture of the right fibula, evaluated as zero percent 
disabling.  The veteran has also been granted disability 
compensation pursuant to 38 U.S.C.A. § 1151 for a residual 
scar of the lower abdomen, a repaired rectus sheath hernia 
and a repaired bladder laceration.  Together, these 
disabilities are evaluated as 10 percent disabling. 

5.  The veteran has a high school education and additional 
training in sales.  

6.  The veteran has work experience as a security guard, 
courier, and truckdriver; he last worked full time in July 
1992.  

7.  The veteran's service-connected disability, along with 
his 38 U.S.C.A. § 1151 disabilities, do not preclude him from 
obtaining or retaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  A grant of disability compensation pursuant to 38 
U.S.C.A. § 1151 for leg cramping and nerve damage is not 
warranted.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

2.  A disability rating in excess of 10 percent for a 
residual scar of the lower abdomen is not warranted.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes (DC) 7803, 7804, 7805 (2000).  

3.  A compensable evaluation for a repaired rectus sheath 
hernia is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.114, DC 7339 (2000).  

4.  The criteria for a total rating based upon individual 
unemployability due solely as the result of service-connected 
and other disabilities for which disability compensation 
might be payable have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096.  This 
law provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
claims for benefits under laws administered by VA.  See VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C.A. § 5103A).  VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See VCAA, § 7, Subpart (a), 114 Stat. 2096, 
2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, VA has a duty to notify the appellant 
and his representative, if represented, of any information 
and evidence needed to substantiate and complete a claim.  
See VCAA, § 3(a), 114 Stat. 2096, 2096-97.  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  See VCAA, § 3(a), 114 Stat. 2096, 
2097-98.  

In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, the Board finds the VA's 
duties have been fulfilled.  Notwithstanding the appellant's 
contentions to the contrary and the fact that the RO held the 
veteran's claim for compensation pursuant to 38 
U.S.C.A. § 1151 for leg cramping and nerve damage to be not 
well grounded, the Board finds that the appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes, furthermore, 
that the discussions in the rating decisions, the statements 
of the case, supplemental statements of the case, and 
information sent to the appellant informed him of the 
information and evidence needed to substantiate his claims.  
The RO also furnished the appellant with the applicable 
regulations in the various statements and supplemental 
statements of the case.  As such, VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  

In addition, the Board finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
an equitable resolution of the issues on appeal has been 
obtained.  The RO has obtained records of the veteran's VA 
and private 
medical treatment, and has sought additional medical opinions 
when the record otherwise appeared to be inconclusive.  The 
Board is unaware of any additional relevant evidence that is 
available.  The appellant has been offered and afforded the 
opportunity to present testimony at personal hearings before 
the undersigned.  

As such, it appears that all reasonable efforts have been 
made by VA to obtain evidence necessary to substantiate the 
appellant's claims.  Therefore, no further assistance to him 
with the development of evidence is required.  In the 
circumstances of this case, a remand to have the RO apply the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its obligation to notify and assist the appellant 
in this case.  Further development and further expenditure of 
VA resources are not, therefore, warranted.  Taking these 
factors into consideration, there is no prejudice to the 
appellant in proceeding to consider the claims on the merits.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Disability Compensation Pursuant to 38 U.S.C.A. § 1151
 for Leg Cramping and Nerve Damage

The veteran contends that he developed leg cramping and nerve 
damage as a result of various surgeries performed by VA.  At 
his personal hearing conducted in June 2000, he indicated 
that a VA physician informed him that leg cramping resulted 
from damage to a nerve that extends from his lower groin area 
down through his hip and into his leg.  In various other 
statements submitted by the veteran, he contends 
that a VA physician has attributed leg cramping to nerve 
damage from prior VA surgeries. 

When a veteran suffers additional disability as the result of 
VA medical treatment, and such disability is not the 
continuance or natural progress of a preexisting disease or 
injury, compensation shall be payable pursuant to the 
provisions of 
38 U.S.C.A. § 1151.  See 38 C.F.R. § 3.358.  Parenthetically, 
38 U.S.C.A. § 1151 was amended to require a showing of 
negligence or fault by VA for recovery for claims filed on or 
after October 1, 1997.  The Board notes that the veteran is 
not required to show such fault or negligence in this case 
because his claim was filed prior to the foregoing date.  His 
statement, received by VA in August 1997, indicated as much.  
See generally Brown v. Gardner, 513 U.S. 155 (1994); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  In 
order to meet the threshold requirements of 38 
U.S.C.A. § 1151, there must be prima facie evidence of a 
nexus between a disease or injury incurred and VA medical 
treatment.  See 38 C.F.R. § 3.358(b),(c).  

The facts are as follows.  In July 1992, the veteran 
underwent open cholecystectomy and intraoperative 
cholangiogram.  There is no indication that complications 
arose from that surgery.  In 1993, the veteran complained of 
pain in the right upper quadrant of his abdomen, and 
indicated that he had experienced this since his surgery in 
July 1992.  The veteran then was admitted to a private 
hospital.  Nerve entrapment secondary to surgery was not felt 
to be the cause of the veteran's pain.  Instead, it was 
believed that the most likely etiology for his abdominal pain 
was a renal cyst.  

The veteran again was hospitalized in January 1994 at a VA 
facility for complaints of abdominal pain.  It was explained 
to him that the cause of his abdominal pain 
was unknown.  Exploratory surgery of the cholecystectomy 
incision was performed, and a rectus sheath hernia was found 
and repaired.  

The veteran then was seen at a private hospital on a number 
of occasions during 1995.  It was observed that the muscles 
of his stomach wall were very thin and atrophic; paresis of 
the abdominal muscles secondary to a previous flank incision 
was diagnosed.  The veteran's history of abdominal wall pain 
was noted to have apparently resolved following a renal 
cystectomy performed at a private hospital.  It was also 
noted that the veteran had developed severe pain in the 
abdominal wall that was thought to be the result of previous 
surgery for a right inguinal hernia.  

The veteran received evaluation and treatment a VA medical 
facility in April 1997.  The attending physician noted the 
veteran's complaints of right leg cramping, and attributed 
this to damage to the right nerve root at T9.  He opined that 
pain and cramping in the right hip adductor group was 
possibly due to irritation of that nerve as the result of the 
surgery performed at a private hospital to remove a right 
kidney cyst in 1995. 

In response to the veteran's complaints of pain on his right 
side that radiated down into his buttocks and leg, he was 
given a VA neurological examination in April 1998.  An 
electromyography was performed in conjunction therewith.  
This indicated a denervation in the right abductor hallucis 
and right medial gastrocnemius.  No atrophy of the lower 
extremities was apparent, although sensation of the right 
lower extremity was decreased.  The examiner opined that the 
veteran's symptoms were of a radicular nature, given that he 
displayed enervation in the S1 enervated muscles on the 
right.  The examiner stated further that because no 
anatomical abnormalities of the veteran's spine had been 
noted through computerized tomography studies, the veteran's 
symptoms probably were separate from his abdominal 
complaints.  The examiner felt that no further testing was 
required to support his findings.  

The foregoing demonstrates that right leg cramping and nerve 
damage claimed by the veteran are not related to VA medical 
treatment received, more specifically, the 
various abdominal surgeries performed since 1992.  The only 
indication of a relationship between the veteran's complaints 
of leg cramping and allegations of nerve damage is found in 
various statements and testimony offered by the veteran.  
Because he is a layman, he is not qualified to offer a 
medical opinion in this regard.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Conversely, more than one physician 
has attributed right leg cramping to neurological 
abnormalities that are etiologically unrelated to any VA 
medical treatment.  Absent clinical evidence that would tend 
to establish a relationship between the claimed leg cramping 
and nerve damage and VA medical treatment, there is no 
reasonable basis upon which to predicate a grant of the 
benefit sought.  See 38 C.F.R. § 3.358(c).  

III.  Initial Rating to be Assigned for Residual Scar, Lower 
Abdomen, Status Post Bladder Laceration

The veteran contends that his lower abdominal scar is more 
severe than currently evaluated.  In this regard, disability 
evaluations are based upon a comparison of clinical findings 
with the applicable schedular criteria.  See 38 
U.S.C.A. § 1155.  Moreover, when evaluating a given 
disability, it's entire history must be taken into 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).  However, current clinical findings are of 
paramount importance.  See  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  But see generally Fenderson v. 
West, 12 Vet. App. 119 (1999) (concerning the application of 
"staged" ratings in certain cases in which a claim for a 
higher evaluation stems from an initial grant of service 
connection for the disability at issue).  Finally, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  As the veteran appealed 
the initial rating assigned, a determination must be made as 
to whether a 
higher disability evaluation is warranted for any period 
since May 2, 1994, the date that disability compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 was granted.  

Disorders of the skin are to be rated under the provisions of 
38 C.F.R. § 4.118.  To warrant a compensable evaluation, a 
scar must either be poorly nourished with repeated ulceration 
(DC 7803), or must be tender and painful on objective 
demonstration (DC 7804), or must limit the function of the 
body part affected.  (DC 7805).  It is within this context 
that the veteran's claim for a higher rating for residuals of 
a lower abdominal scar must be examined.  

The veteran underwent surgery at a VA medical facility on May 
2, 1994, for recurrent bilateral inguinal hernia and left 
hydrocele.  The veteran's bladder was lacerated during the 
surgery, and a lower midline incision in his abdomen was made 
in order to repair the tear.  During a VA physical 
examination conducted in November 1997, a 5-centimeter long 
midline scar in his lower abdomen, resulting from lacerated 
bladder repair, was observed.  This was noted to be slightly 
tender to pressure.  However, there was no other abnormality 
associated with that scar observed by the examiner; nor did 
the examiner indicate that there was any compromise of the 
function of the lower abdominal wall as a residual of the 
surgery that had been performed to repair the lacerated 
bladder.  

As apparent from the available clinical findings associated 
with the residuals of a scar of the lower abdomen, status 
post bladder laceration, the scar is neither ulcerated nor 
poorly nourished.  Nor does it limit the function of the body 
part affected.  See 38 C.F.R. § 4.40 (2000).  Thus, it cannot 
be evaluated as analogous to any diagnostic code pursuant to 
the provisions of 38 C.F.R. § 4.118, DC 7805.  As such, 
because tenderness to pressure is the only symptom currently 
associated with the scar at issue, an evaluation in excess of 
the 10 percent disability rating currently 
assigned is not warranted for any period since May 2, 1994, 
the date that disability compensation was afforded for this 
disability pursuant to 38 U.S.C.A. § 1151.  See 38 C.F.R. 
§ 4.118, DC 7804; see also Fenderson, 12 Vet. App. at 119.  

IV.  Determination of Initial Rating to be Assigned for 
Residuals of Repaired
Rectus Sheath Hernia

The veteran also contends that disability associated with 
residuals of a repaired rectus sheath hernia are more severe 
than currently evaluated.  The provisions of 
38 U.S.C.A. § 1155 are incorporated herein by reference, as 
are the tenets of Schafrath, 1 Vet. App. at 592,  Francisco, 
7 Vet. App. at 58, and Fenderson, 12 Vet. App. at 119.  
Residuals of a repaired rectus sheath hernia are most closely 
analogous to the provisions of 38 C.F.R. § 4.114, DC 7339.  
See 38 C.F.R. § 4.20 (2000).  Pursuant to DC 7339, a 
postoperative ventral hernia shall be evaluated as 
noncompensable when the wound has healed with no disability, 
and no supporting belt is necessary; a 20 percent disability 
evaluation is for assignment when the 
postoperative residuals of such a hernia are small, not well 
supported by belt under ordinary conditions, or the healed 
ventral hernia or attendant postoperative wounds result in 
weakening of the abdominal wall and the need for a supporting 
belt is indicated.  (Emphasis added).

As previously discussed, the veteran underwent open 
cholecystectomy and intraoperative cholangiogram in July 1992 
at a VA medical center.  Because of ongoing pain, surgery 
again was performed in January 1994.  A rectus sheath hernia 
was discovered and repaired.  The veteran continued to 
complain of abdominal pain, and later underwent surgery for 
bilateral inguinal hernia.  Despite this, a right recurrent 
inguinal hernia was noted in May 1995.  

In April 1997, the veteran was provided with a replacement 
abdominal binder to help ease the right-sided abdominal pain 
and bulging that he was experiencing.  In 
November 1997, he underwent a VA physical examination.  A 
generalized protrusion of the right mid-abdominal wall was 
observed.  The veteran indicated that wearing a binder tended 
to ease discomfort in that area.  A 34-centimeter surgical 
incision also was observed to run from the veteran's right 
mid-abdominal 
wall laterally to the mid-posterior back.  This incision had 
been reinforced with Marlex, and the examiner noted that it 
would be reasonable to assume that the veteran would need a 
binder to support that area.  

A VA physician was asked to give an opinion regarding whether 
any of the VA surgeries performed upon the veteran, to 
include a lax abdominal wall and a need for an abdominal 
binder, arose as the result of VA surgical treatment.  In 
September 1998, the physician noted the veteran's history of 
surgeries performed both by VA and private medical 
physicians, and concluded that the veteran's "present 
abdominal protrusion is more likely related to the 34-
centimeter surgical incision, incurred in a private hospital, 
running from the right mid-abdominal wall laterally to the 
mid-posterior back."  He noted further that "[c]ontributing 
factors would be the increasing muscular thinning and laxity 
of an aging, elderly person and the necessary severance of 
muscle nerves in making the needed incision."  The physician 
was referring to the residual scarring following a right 
flank exploration with open right renal cystectomy performed 
at Mercy Hospital on April 25, 1995.  The latter is a private 
hospital.  

Based upon the foregoing, the Board finds no reasonable basis 
upon which to predicate a grant of a compensable rating for 
the residuals of a repaired rectus sheath hernia.  This 
disability has not been shown to have required a supporting 
belt at any time since disability compensation pursuant to 38 
U.S.C.A. § 1151 was granted on January 6, 1994.  See 
38 C.F.R. § 4.114, DC 7339; see also Fenderson, 12 Vet. App. 
at 119.  Instead, the record indicates that the abdominal 
binder worn by the veteran for support was necessitated by a 
surgical procedure performed at a private medical facility 
with contributing factors being increased muscular thinning 
and laxity as a result of aging.  Because symptomatology 
associated with this 
disability does not more nearly approximate that required for 
the next higher disability rating, i.e., 20 percent, an 
increased rating is not warranted.  
See 38 C.F.R. § 4.7.  

V.  Extraschedular Considerations

Notwithstanding the foregoing analysis, a rating in excess of 
that currently assigned for either residuals of a lower 
abdominal scar or residuals of a repaired rectus sheath 
hernia may be granted if it is demonstrated that either of 
these disabilities presents such an exception or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2000).  There is no indication that either of 
the disabilities in question has required frequent 
hospitalizations.  Moreover, although the veteran indicates 
that these disabilities prevent him from pursuing employment, 
the absence of any history of ongoing treatment for either 
disability tends to weaken the veteran's assertions in this 
regard.  Parenthetically, at his personal hearing held in 
June 2000, he indicated that his nonservice-connected left 
testicle and leg cramping disorders were what ultimately led 
to the termination of his employment.  

It should be noted here that the provisions of 38 C.F.R. Part 
4 reflect percentage ratings that represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations proportionate to the severity of the several 
grades of disability.  See 38 C.F.R. § 4.1 (2000).  Absent 
evidence of either marked interference with employment or 
frequent periods of hospitalization for either of these 
disabilities, there is no basis to conclude that they are 
more serious than that contemplated by the aforementioned 
schedular provisions.  Thus, the failure of the 
RO to submit the case for consideration by the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, was not unreasonable in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

VI.  Total Disability Rating Based Upon Individual 
Unemployability

The veteran contends that his service-connected disability 
coupled with his 38 U.S.C.A. § 1151 disabilities render him 
unemployable.  He contends that he is no longer able to work 
as a truckdriver as a result of these disabilities.  

In order to establish entitlement to a total disability 
rating based upon individual unemployability resulting from 
service-connected disability, there must be physical and/or 
psychological impairment so severe in nature that it would be 
impossible for the average person to follow a substantially 
gainful occupation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
this regard, a total disability rating for compensation 
purposes may be assigned where the schedular rating is less 
than total provided that, if a claimant has more than one 
service-connected disability, at least one such 
disability shall be evaluated as 40 percent or more 
disabling, with the sum of his service-connected disabilities 
resulting in a combined rating of 70 percent or greater.  See 
38 C.F.R. § 4.16(a).  In this vein, disabilities for which 
compensation is or might be payable pursuant to 38 
U.S.C.A. § 1151 are considered "service connected" for this 
purpose.  See 38 U.S.C.A. § 1151(a).  In this case, the 
veteran's qualifying disabilities are as follows:  (1) 
midline incision, lower abdomen, status post bladder 
laceration, evaluated as 10 percent disabling; (2) fracture, 
simple, right fibula, evaluated as noncompensable; (3) rectus 
sheath hernia, repaired, evaluated as noncompensable; and (4) 
bladder laceration, repaired, evaluated as noncompensable.  
The veteran's combined disability evaluation is 10 percent.  
Thus, he does not meet the threshold requirements for a grant 
pursuant to the provisions of 38 C.F.R. § 4.16(a).  

Notwithstanding this, however, the veteran may be granted a 
total disability rating if the evidence demonstrates that he 
is unable to secure or follow a substantially gainful 
occupation as a factual matter because of his qualifying 
disabilities.  See 38 C.F.R. § 4.16(b).  In making such a 
determination, the veteran's age is not for consideration.  
See 38 C.F.R. § 4.19.  

The record indicates that the veteran last worked full time 
in July 1992 as a truckdriver.  More recently, he worked as a 
truckdriver on a limited basis.  At his personal hearing 
conducted in June 2000, he testified that he had also worked 
at a bank for 2 1/2 hours a day until January 11, 2001, but 
terminated that employment on the advice of one of his 
physicians.  He stated that he had been advised to stop 
working because of cramps and buttock pain.  He also 
indicated that his left testicle was the size of a "huge 
softball" as the result of testicle surgery for a hydrocele, 
and that, as a result, he could not "sit in trucks and do 
much driving."  

It must be noted here that neither the veteran's leg cramps 
(as addressed above) nor his left testicle disorder due to 
failed hydrocele repair is a service-connected disability 
that may be considered in determining the veteran's 
unemployability for VA purposes.  Moreover, as the Board 
noted supra, the 10 percent disability evaluation assigned 
for the veteran's residual scar, lower abdomen, status post 
bladder laceration, fully contemplates the overall impairment 
to the veteran's earning capacity as a result of this 
disability.  See generally 38 C.F.R. Part 4.  The veteran's 
remaining service-connected disabilities, i.e., rectus sheath 
hernia residuals, fracture, simple, right fibula, and bladder 
laceration, repaired, are all noncompensable in nature; with 
regard to the latter two disabilities, the veteran has not 
contended otherwise.  

Given that the disabilities that the veteran claims prevent 
his employability are nonservice-connected in nature, and 
given that his qualifying disabilities neither meet the 
threshold requirements for a grant of individual 
unemployability nor exhibit symptomatology beyond that 
contemplated by schedular requirements, an extraschedular 
evaluation in the form of a total disability rating based 
upon individual unemployability is not warranted.  


ORDER

Disability compensation pursuant to 38 U.S.C.A. § 1151 for 
leg cramping and nerve damage is denied.  

An initial rating for residual scar, midline incision, lower 
abdomen, status post bladder laceration in excess of 10 
percent is denied.  

An initial compensable rating for rectus sheath hernia, 
repaired, is denied.  

A total rating for compensation based upon individual 
unemployability due solely to service-connected and 38 
U.S.C.A. § 1151 disabilities is denied.  



___________________________	
	_________________________
CHARLES E. HOGEBOOM		CONSTANCE B. TOBIAS
Member,					Member,
Board of Veterans' Appeals		Board of Veterans' Appeals




 


